DETAILED ACTION
Response to Arguments
Applicant's arguments filed February 16th, 2021 have been fully entered and considered but they are not persuasive.

Applicant argues that neither Gohara nor Ma teach the flexible support capsules “disposed on the second side of the first layer”. The Examiner strongly disagrees.
While the Examiner may not have explicitly referenced the claim language regarding the first surface and second surface of the first layer, but the first layer having through holes (inherently extending from a first surface to a second side) and thus placement/location of the hollow pipes/hollow cylinders (support capsules) attached to/disposed on a side (inherently the second side) is explicitly addressed, and thus the first surface and second surface is implicitly addressed and is clearly understandable based on the rejection and also disclosure and figures of Gohara and Ma, as demonstrated below:
Gohara:

    PNG
    media_image1.png
    390
    644
    media_image1.png
    Greyscale

Ma:

    PNG
    media_image2.png
    139
    226
    media_image2.png
    Greyscale

The Examiner is not required to explicitly address each and every limitation as claimed so long as the limitations are implicitly addressed or are clear from the prior art. "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." See MPEP 2114 II & IV.
If Applicant’s argument being made is in regard to any other aspect other than the lack of explicitly addressed claim limitations, then Applicant should argue more clearly regarding how the limitations are not taught by the references other than basic allegations that the limitations are not taught. It is clear from the disclosures of Gohara or Ma that the support capsules are disposed on a side of a layer comprising though-holes (inherently extending from a first side to a second side), whether or not it is the first or second side, especially when the generic reference point of a first or second side is not relevant to any other aspect of any of the claims as set forth.

While the Examiner agrees with Applicant’s conclusion regarding the evidentiary reference rejection over Chen ‘932, Applicant takes a similar tactic to their arguments in stating that Goller does not teach the first layer comprising through holes extending from a first surface to a second surface and having support capsules disposed on the second surface. The Examiner disagrees.
While Goller does not teach a first layer comprising through holes and support capsules disposed thereon, there is no need for Goller to teach a first layer comprising through holes and support capsules disposed on a second side thereon when Chen ‘932 already teaches this, as recited below. Goller is used as teaching reference, and therefore, it is not necessary for this secondary reference to In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, a second/upper covering layer comprising perforations in order to cover the exposed massage nubs/knobs of the prior art (col. 1, lines 21-31) and in combination massage/comfort the foot and provide a space for direct vicinity ventilation (col. 2, lines 18-39) and in combination with the primary reference, discloses the presently claimed invention. 
Chen ‘932 discloses a sole/midsole comprising a plurality of massaging spherical cushioning units attached to a non-perforated second layer/substrate (Figs. 2-3) or a plurality of interconnected bubbles attached to/disposed on a perforated second layer/substrate (Fig. 6 [25] or Fig. 7 [24]), wherein the direct ventilation and comfort/feel of the covering layer of Goller would still have been useful, being obvious and motivated.
Lastly, while not included Meyer (U.S. Patent No. 2,432,533) teaches a ventilating sole (All Figs. [50]) comprising upper and lower compressible structures (All Figs. [52/62]) connected via air flow perforations (All Figs. [53]) attached to an insole (All Figs. [65]) comprising perforations (All Figs. [66]) allowing the chambered air to flow toward the foot (col. 2, lines 19-36). This would also be functional/beneficial as a secondary reference.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 & 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohara et al. (JP 09-313208 A) (hereinafter “Gohara”).
Regarding claims 1-2 and 5-7, Gohara teaches a ventilation device comprising a first layer (All Figs. [3]) having a plurality of vent holes (All Figs. [5]) attached to a plurality of hollow pipes (support capsules comprising encapsulated air) forming a series of channels (vias) between them, which is then attached to a lower cloth (All Figs. [7]), wherein upon the flexing under compression and decompression of the first layer and the deformable hollow pipes air in the channels is forced out through the vent holes providing the wearer with fresh air while also providing shock-absorption properties [0007-0008, 0012-0013, 0015-0016].

Claims 1-2 & 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (CN 204838216 U) (hereinafter “Ma”).
Regarding claims 1-2 and 5-7, Ma teaches a breathable shock attenuation device comprising a flexible upper layer (All Figs. [2]) having a plurality of air holes (All Figs. [5]) and a lower layer (All Figs. [1]) attached to a plurality of hollow rubber cylinders (support capsules comprising encapsulated air) having a plurality of channels between them (cavity), wherein the flexibility of the upper layer and the .

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohara or Ma, as applied to claim 1 above, further in view of Yanagisawa (JP 09-327256 A) (hereinafter “Yanagisawa”) and Nichols (U.S. Patent No. 6,061,928) (hereinafter “Nichols”).
Regarding claim 4, Gohara and Ma teach the support capsules to be (hollow) cylinders situated horizontally across the width or vertically, respectively, not spherical in shape.
Yanagisawa teaches a plurality of inner members of a sole that may be affixed to the surrounding structure comprising an elastic spring [0027], wherein the members are formed as solid or hollow/composite balls or as hollow cylinders [0007-0008].
However, while equivalency is taught, a motivation for using spherical members is not.
Nichols teaches a sole comprising a plurality of compressible cushioning elements, wherein the cushioning elements may comprise horizontally oriented cylinders (Figs. 3A-3C), vertically oriented cylinders (Figs. 2A-2B), and spheres (Figs. 1A-1B), wherein while each have their advantages, the spherical members provide benefits in that they are able to expand in all directions upon compression and that increased support is provided concurrently with increased amount of compression (col. 4, lines 47-53).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the horizontal pipes or vertical cylinders as solid or hollow (air or filled) spheres. One of ordinary skill in the art would have been motivated to form the members with the ability to expand laterally in all directions upon compression and provide increased support with an increased amount of compression (col. 4, lines 47-53).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 104839932 A) (hereinafter “Chen ‘932”), are rejected under 35 U.S.C. 103 as obvious over Chen ‘932 in view of Goller (U.S. Patent No. 4,674,203) (hereinafter “Goller”).
Regarding claims 1-7, Chen teaches a shock absorption unit comprising a plurality of hollow spherical (support capsules comprising encapsulated air) cushioning units having gaps between them forming venting channels [0028], wherein the units are connected to a bottom layer (All Figs. [2]) and optionally to a (second) layer (All Figs. [24]) comprising a plurality of air holes (All Figs. [240]), wherein the flexibility of the layers allow for the deformation and dispersion of pressure when subjected to force and also provide simultaneous breathability/ventilation of air through the channels [0015, 0028], wherein Chen ‘936 evidences that the bottom layer of Chen ‘932 comprises unlabeled/undisclosed features of ventilation passages through bottom (and sides) (All Figs. [25]) that constructs a passage for air circulation within the shoe cavity and between the cushioning elements [0020, 0029-0030].
Further regarding claim 1, Chen does not teach an upper (first) layer (All Figs. [24]) layer comprising vent holes from a first surface to a second surface such that a plurality of flexible capsules is disposed thereon.
Goller teaches that covering a plurality of soft, deformable lugs (support capsules) (All Figs. [3]) that also function to massage the foot of a user is a flexible covering (All Figs. [3]) glued to the tops of the lugs providing a plurality of air channels (All Figs. [5]) beneath the covering and defined between the lugs, the covering having a plurality of holes (All Figs. [4]), such that upon pressure air is pumped through the channels and out of the plurality of holes providing both an air cushion effect and aspiration to sweaty feet (col. 2, lines 27-35 & col. 3, lines 18-28).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide to the tops of massaging, spherical cushioning elements a covering (first layer) having a plurality of air holes. One of ordinary skill in the art would have been motivated to cover exposed flexible support lugs .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hennemann (DE 495067 C) teaches an upper cover (second layer) and a lower layer (first layer) comprising a hard rubber having a plurality of ribs disposed thereon, wherein the hard rubber allows for the elastic adaptation/flexing, wherein both the upper and lower layers may have perforations extending from a first side to a second side for lively circulation (last paragraph).
Schaible (DE 1872338 U) teaches air permeable (pores) flexible cover layers sandwiching a deformable support system that provides air circulation upon deformation.
Landi et al. (U.S. Patent No. 4,485,568) teach an insole comprising one or more perforated elastic pads sandwiching a support capsule system (honeycomb) wherein the deformation of the pads and support cause air circulation.
Kim (GB 2315010 A) teaches an insole comprising a flexible perforated layer comprising a plurality of deformable ribs on a side thereof, wherein the deformation of the ribs/insole causes air to circulate.
Fujii (U.S. Pub. No. 2006/0277788 A1) teaches an insole plurality of stacked flexible sheets comprising deformable spherical protrusions on a side thereof and a plurality of air ventilation holes therebetween in the land/flat areas, wherein the spherical protrusions may be disposed on the subsequent layer upon stacking.
Garcia (ES 2199012 A1) teaches a first layer (All Figs. [2]) comprising through holes therein (All Figs. [4]) and a plurality of grooves forming a plurality of ribs disposed thereon and a second layer (All [5]) also having a plurality of holes (All Figs. [6]), wherein the flexibility will circulate/ventilate/expel air through the holes and grooves.
Gerstweiler et al. (DE 2003758 U1) teach an insole comprising a plurality of deformable air-filled balls contained in a plurality of holes in a breathable material sandwiched between breathable upper and lower layers that allow air circulation/ventilation.
Goeller (DE 8900237 U1) teaches an improvement on DE 37 14 795 (having a US equivalent, U.S. Patent No. 4,910,882), wherein the latter teaches a insole comprising a flexible base layer (All Figs. [1]) having a plurality of ribs (All Figs. [2]) and a plurality of holes (All Figs. [9]) between them and a perforated covering (All Figs. [6]) used to maintain the position of the flexible ribs after deformation, wherein upon the deformation of the insole pumps air out from between the spaces between the ribs (col. 2, lines 14-21), wherein the improvement Goeller teaches is that the ribs are formed as knobs that are cylindrical or spherical that allow for a larger amount of air for ventilation [0022-0024, 0036].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 22nd, 2021